DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Willard et al (2014/0025069).
Referring to claim 1, Willard et al teaches a catheter system comprising: a catheter shaft (104) (paragraph 0043; Figure 5); and an electrode assembly carried by the catheter shaft (104 or 102) and including a proximal hub (103), a distal hub (121), and a first spline (one of 115) extending from the proximal hub to the distal hub, wherein the first spline includes a first ablation electrode (112) thereon; and wherein the first spline is interconnected with an electrical wire (114) to allow the first spline to function as a stimulation electrode (paragraphs 0050-0053; Figure 5) and the first ablation electrode (112) is electrically insulated from the first spline (115) (paragraphs 0051 and 0055) .  Willard et al specifically teaches that “[t]he illustrated embodiment includes two electrodes per strut (for example, electrodes 112A, 114A disposed on strut 115A), though it is contemplated that the modulation system 100 may include any number of electrodes 112, 114 per strut 115 as desired, such as, but not limited to, one, two, three, 

Referring to claim 2, Willard et al teaches wherein the proximal hub and the second hub are constructed from an electrically insulating material (paragraphs 0049-0053; Figure 5).  Willard et al specifically teaches that “the entire frame 113 may be coated with an insulating material” in paragraph 0051.

Referring to claims 6 and 7, Willard et al teaches a second spline (one of 115) that includes a second ablation electrode (one of 112) wherein the second spline is interconnected with an electrical wire to allow the second spline to function as a stimulation electrode (paragraphs 0049-0053; Figure 5).

.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Willard et al (2014/0025069) as applied to claims 1-2 above, and further in view of Salahieh et al. (US 2012/0071870).
Referring to claim 3, Willard et al teaches an insulating material, however fails to teach high temperature liquid crystal polymer.  Salahieh et al teaches an analogous ablation catheter device using liquid crystal polymer to electrically insulate the circuits of the ablation electrode (100, para. [0102], Figs. 2a-2e). This use of liquid crystal polymer as an electrical insulator in a similar field of endeavor (tissue ablation) near the ablation electrode demonstrates that it would have been obvious before the effective filing date of the invention to have modified the device of Willard et al to incorporate the teachings of Salahieh et al, wherein the insulating material used is a liquid crystal polymer. Doing so would be applying an electrical insulator known in the art to be capable of performing in the environment and conditions the device is used in.

	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Willard et al (2014/0025069).
 	Referring to claims 4 and 5, Willard et al teaches that the entire frame may be made of a metal alloy of nickel and titanium including the first spline (paragraph 0051), however fails to expressly teach the material the first ablation electrode.  Paragraph 0090 teaches that “[s]haft 102 and/or other components of systems 100, 200, 300 may be made from a metal, metal alloy, polymer...[s]ome examples of suitable metals and metal alloys include stainless steel, such as 304V, 304L, and 316LV stainless steel; mild steel; nickel-titanium alloy such as linear-elastic and/or super-elastic nitinol; other nickel alloys such as nickel-chromium-molybdenum alloys” in paragraph 0090).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first ablation electrode, as taught in the embodiment of Figure 5, to be the same material of alloy of nickel and titanium, as taught in paragraph 0090, because this is a simple substitution of one known element for another to obtain predictable results since this is a well-known material in the art which “may exhibit distinct and useful mechanical properties” (paragraph 0091).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection.  The examiner is using an alternative embodiment of the Willard reference to meet the claimed limitation in light of the newly amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794